CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?683761981053574-...
                          Case 1:18-cv-05278-SCJ Document 90 Filed 08/24/20 Page 1 of 1




                                                  1:18-cv-05278-SCJ
                                         Doe v. Gwinnett County School District
                                                Honorable Steve C. Jones

                                         Minute Sheet for proceedings held on 08/24/2020.


              TIME COURT COMMENCED: 4:00 P.M.
              TIME COURT CONCLUDED: 4:45 P.M.                     COURT REPORTER: David Ritchie
              TIME IN COURT: 00:45                                DEPUTY CLERK: Pamela Wright
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Mary Ackourey representing Gwinnett County Public Schools
         PRESENT:                   Mary Ackourey representing Gwinnett County School District
                                    Anita Balasubramanian representing Jane Doe
                                    Monica Beck representing Jane Doe
                                    Alexandra Brodsky representing Jane Doe
                                    William Buechner representing Gwinnett County Public Schools
                                    William Buechner representing Gwinnett County School District
                                    Michael Kramer representing Jane Doe
                                    Benton Mathis representing Gwinnett County School District
                                    Kenneth Menendez representing Gwinnett County School District

                                    Motion Hearing(Motion Hearing Non-evidentiary);
         PROCEEDING                 [83]Motion for TRO TAKEN UNDER ADVISEMENT
         CATEGORY:
         MOTIONS RULED              Hearing held via Zoom on Plaintiff's motion for TRO and permanent
         ON:                        injunction. The Court heard oral argument from counsel. Order to follow.
         MINUTE TEXT:

         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             8/24/2020, 5:26 PM
